  Case 1:20-cr-20122-TLL-PTM ECF No. 1, PageID.1 Filed 02/26/20 Page 1 of 3




                      TNITED STATES DISTRICT COT'RT
                      EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,
                                                     Case: 1:20-cr-20122
                   Plaintiff                         Judge: Ludington, Thomas L.
                                                     MJ: Morris, Patricia T.
                                                     Filed: 02-26-2020 At 02:07 pM
                                                     SEALED MATTER (krc)
TIMOTHY JAMES NUTT,

                   Defendant.



                                    INDICTMENT


THE GRAND JURY CHARGES:

                              (18 U.S.C. S 1163)
                  (Theft from an Indian Tribal Organization)

      That in or around September and October of 2019, in the Eastem District                of

Michigan, Northern Division, Timothy James Nutt, did steal, embezzle, and convert

to his own use monies or credits with a value over      $   1   ,000.00, that is, PBTs and

gambling credits belonging to the Saginaw Chippewa Indian Tribe, an Indian Tribal

Organization, in violation of   l8 U.S.C. S 1 163.

Dated: February 26,2020                         THIS IS A TRUE BILL


                                                s/Grand Jurv F oreperson
                                                GRAND JURY FOREPERSON
 Case 1:20-cr-20122-TLL-PTM ECF No. 1, PageID.2 Filed 02/26/20 Page 2 of 3




MATTI{EW SCHNEIDER
United States Attomey


s/Roy R. Kranz                           s/Anthony P. Vance
ROY R. KRANZ (P56903)                    ANTHONYP. VANCE
Assistant U.S. Attorney                  Assistant U.S. Attorney
101 First Street, Suite 200              Chief, Branch Offices
Bay City, Michigan 48708-5747
(98e) 8es-s712
roy.kranz@usdoi. eov




                                     2
                   Case 1:20-cr-20122-TLL-PTM ECF No. 1, PageID.3 Filed 02/26/20 Page 3 of 3
Com         nion Case information MUST be com leted                                       AUSA and initialed
   United States District Court                             Criminal Case Gover Sheet                                 Case Number
   Eastern District of Michigan

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in          all respects


                                                                                                Case. 1:2Q-cr-20122
                                                                                                Judge: Ludington, Thomas L.
                                                                                                [\rJ: Morris, Patricia T.
 This may be a companion case based upon LCrR 57.10 (bX4)1:
                                                                                                Filed:02-26-2020 At 02:07 PM
                                                                                                SEALED MATTER (krc)
                n Yes                         xNo

          Gase Title: USA             v.   Timothy James Nutt

          County where offense occurred: lsabella County

          Check       One:       I     Felony                 Misdemeanor Petty
                       X                     -- no prior complaint.
                                     lndictmenu_lnformation
                    _lndictmenU_lnformation -- based upon prior complaint []
                    _lndictmenU_lnformation --                      (d)      based upon LcrR 57.10               fcomplefe superseding section below]

Superseding Gase lnformation

Superseding to Case No:                                                                              Judge:

          tr         Corrects errors; no additional charges or defendants.
          n          lnvolves, for plea purposes, different charges or adds counts.
          n          Embraces same subject matter but adds the additional defendants or charges below:

                     Defendant name                                                 C   harqes                        Prior Complaint (if applicable)


Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.


Date: February          26,2O2O                                          Roy R. Kra
                                                                         Assistant United States Attorney
                                                                         101 First Street, Suite 200, Bay City, Ml 48708
                                                                         Phone: 989-895-5712
                                                                         Fax: 989-895-5790
                                                                         E-Mail address: roy.kranz@usdoj.gov
                                                                         Attorney Bar#: P56903


same transaction or occurrence. Cases may be companion cases even though one ofthem may have akeady been teminated.
